Citation Nr: 0004117	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, on a primary and secondary basis.  

2.  Entitlement to service connection for a right knee 
disability, as secondary to the service-connected residuals 
of a left ankle fracture.   

3.  Entitlement to service connection for a left hip 
disability, as secondary to the service-connected residuals 
of a left ankle fracture.  

4.  Entitlement to an increased rating for the residuals of a 
left ankle fracture, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                  

The Board observes that in the appellant's August 1998 
hearing, the appellant raised the issue of entitlement to 
service connection for a plantar calcaneal spur, as secondary 
to the service-connected residuals of a left ankle fracture.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current left knee disability and any incident during 
service.  

2.  There is no competent medical evidence showing that the 
appellant's current left knee disability was caused or 
aggravated by his service-connected residuals of a left ankle 
fracture.  

3.  There is no competent medical evidence showing that the 
appellant's current right knee disability was caused or 
aggravated by his service-connected residuals of a left ankle 
fracture.

4.  There is no competent medical evidence showing that the 
appellant's current left hip disability was caused or 
aggravated by his service-connected residuals of a left ankle 
fracture.

5.  The evidence does not show more than moderate limitation 
of motion of the left ankle.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a left 
knee disability, on a primary and secondary basis, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The appellant's claim for service connection for right 
knee disability on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

3.  The appellant's claim for service connection for a left 
hip disability on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

4.  The criteria for an increased rating for the residuals of 
left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5271 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) a left knee disability, on a primary 
and secondary basis, (2) a right knee 
disability, as secondary to the service-
connected residuals of a left ankle 
fracture, and (3) a left hip disability, 
as secondary to the service-connected 
residuals of a left ankle fracture.  

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a left hip disability, a left knee 
disability, and/or a right knee disability.  The appellant's 
separation examination, dated in October 1979, shows that at 
that time, in response to the question as to whether or not 
the appellant had ever had or if he currently had any bone, 
joint, or other deformity, or "trick" or locked knee, the 
appellant responded "no."  The appellant's lower 
extremities were clinically evaluated as "abnormal" because 
the appellant had previously fractured his left ankle.  The 
examining physician noted that there was no lateral movement 
in the appellant's left lower extremity.  No other lower 
extremity or musculoskeletal abnormality was noted.

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that during service, he fractured his 
left ankle and subsequently underwent an open reduction, with 
a screw placement.  The appellant indicated that in 1981, he 
underwent additional surgery and had the screw removed.  He 
noted that following his second surgery, he suffered from 
constant pain.  According to the appellant, at present, he 
could not walk without pain in his left ankle, left knee, and 
left hip.  

The physical examination of the appellant's hip showed that 
flexion was to 90 degrees, bilaterally, and was limited by 
the size of the appellant's thigh and his abdomen.  Abduction 
was to 45 degrees, bilaterally, adduction was to 20 degrees, 
bilaterally, and extension was to 40 degrees, bilaterally.  
The appellant had mild pain on rotation of the left hip in no 
particular area.  X-rays of the left hip were reported as 
negative.  The diagnosis was of a normal left hip.  

The physical examination of the appellant's left knee showed 
that there was no swelling or effusion.  There was 
ballottement of the patella, with mild crepitus, and there 
was no tenderness over the tibial plateaus, bilaterally.  
Muscle strength was normal on gravity testing and against 
resistance.  McMurray's and drawer tests were negative.  
There was no lateral instability or subluxation.  In regards 
to range of motion, flexion was to 130 degrees, bilaterally, 
and extension was to zero degrees, bilaterally.  The 
diagnosis was of a normal left knee.  

In August 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he 
fractured his left ankle.  (T.5).  He noted that following 
his in-service left ankle injury, he suffered from chronic 
pain in his left ankle.  (Id.).  The appellant stated that 
his left ankle pain affected his whole left side, including 
his left knee and left hip.  (Id.).  He revealed that he 
could not put pressure on his left hip for very long, 
especially when he was in bed.  (T.9).  The appellant 
indicated that he had to sleep on his right side because 
sleeping on his left side caused him to develop a lot of 
pain.  (Id.).  According to the appellant, because of his 
left ankle disability, he had shifted his weight to his right 
side which caused him to develop pain in his right knee.  
(T.8).  The appellant reported that due to his left ankle, 
left hip, and bilateral knee disabilities, he could no longer 
exercise and had gained weight.  (Id.).  He also indicated 
that during service, he fractured his left knee.  (T.7).  The 
appellant referred to an x-ray, dated on June 11, 1979, which 
was interpreted as showing "fractures of the knee and 
posterior malleoli of the tibia to be surgically fixed in 
satisfactory position and alignment."  (Id.).  According to 
the appellant, following his left knee injury, he suffered 
from chronic left knee pain.  (Id.).  

In September 1998, the RO received additional service medical 
records which included records from the Southern Nevada 
Memorial Hospital (SNMH), from June 1979 to October 1979.  
According to the SNMH records, on June 11, 1979, the 
appellant had an x-ray taken of his left ankle.  The x-ray 
was interpreted as showing the "fractures of the knee and 
posterior malleoli of the tibia to be surgically fixed in 
satisfactory position alignment."  Fracture of the distal 
fibula was noted with minimal lateral displacement and medial 
angulation.  

In September 1998, the RO also received private medical 
records from the Fremont Medical Center, from March 1983 to 
July 1998, which included a form entitled "Employee's Claim 
for Compensation/ Physician's Report of Initial Treatment."  
The form reflects that in March 1993, the appellant injured 
his left knee.  At that time, the appellant stated that while 
he was reporting to a call from dispatch, he had to climb a 
ladder in order to get over a wall.  According to the 
appellant, when he was climbing down the ladder, he jumped 
and his feet slipped out from under him and he continued to 
fall on his "rear end and left side."  The appellant 
indicated that he injured his left knee, left elbow, and both 
feet.  The physical examination showed that the appellant had 
a full range of motion.  The Fremont records also included an 
x-ray report from the St. Rose Dominican Hospital, dated on 
April 16, 1992.  The report shows that at that time, an x-ray 
was taken of the appellant's left knee.  The x-ray was 
interpreted as showing no traumatic or destructive bony 
lesions.  Anatomical relationships were normal, and the 
patella was normally located.  Soft tissues were not unusual, 
and there were no loose bodies.  The impression was of a 
normal left knee.  

A fee basis orthopedic examination was conducted by R.R., 
M.D., on behalf of the Department of Veterans Affairs, in 
October 1998.  At that time, the appellant stated that during 
service, he fell off a building and injured his left hip, 
left ankle, and left knee.  The appellant indicated that 
following the injury, he underwent immediate surgery to the 
left ankle because it was "shattered."  According to the 
appellant, he subsequently underwent physical therapy which 
was very beneficial to him.  The appellant indicated that in 
approximately 1985, because he started favoring his left 
lower extremity, he developed problems with his right knee.  
He noted that at present, he had intermittent bilateral knee 
pain.  The appellant reported that prolonged walking and 
standing aggravated the pain.  He denied any braces or 
supports for his knees, and he stated that the pain from his 
knees did not radiate.  According to the appellant, he 
occasionally used a cane.  The appellant indicated that his 
left knee was worse than his right knee.  He revealed that he 
experienced popping and grinding of the left knee.  The 
appellant denied any swelling, locking, of giving way of 
either knee.  According to the appellant, staying off his 
knees seemed to help relieve the pain.  In regards to his 
left hip, the appellant stated that the only time that he 
experienced problems with his hip was when he was sleeping 
and he felt an aching sensation in his left hip.  The 
appellant noted that because of his left hip pain, he had to 
sleep on his right hip.  According to the appellant, 
prolonged walking also seemed to aggravate the pain in his 
left hip, but sitting down seemed to relieve the pain.  

The physical examination of the appellant's knees showed that 
in regards to range of motion, flexion was to 130 degrees and 
extension was to zero degrees.  The knees were not painful on 
range of motion, and there was no fatigue, weakness, edema, 
effusion, instability, or lack of endurance.  There was mild 
tenderness, bilaterally, over the patellar tendons, and there 
was no guarding of movement.  The appellant's gait was 
normal.  There were no limitations on standing or walking, 
and ankylosis was not present.  There were no signs of 
inflammatory arthritis, and there was no medial or lateral 
collateral ligament laxity.  There was no anterior or 
posterior cruciate laxity.  Lachman's test and McMurray's 
sign were both negative.  

The physical examination of the appellant's left hip showed 
that in regards to range of motion, flexion was to 115 
degrees, extension was to 25 degrees, adduction was to 20 
degrees, abduction was to 45 degrees, and internal and 
external rotation was to 50 degrees in each direction.  The 
joint was not painful on range of motion.  There was no 
fatigue, weakness, edema, effusion, instability, tenderness, 
abnormal movement, or lack of endurance.  The appellant's 
gait was normal, and there was a negative Trendelenburg gait.  
Ankylosis was not present, and there were no signs of 
inflammatory arthritis.  

X-ray reports from Mountain Diagnostics show that in November 
1998, the appellant had x-rays taken of his right knee, left 
knee, and left hip.  At that time, the x-ray of his right 
knee was interpreted as showing no appreciable intrinsic bone 
lesion, joint effusion, significant arthropathy, or soft 
tissue abnormality.  The diagnosis was of an unremarkable 
radiograph.  The x-ray of the appellant's left knee was 
interpreted as showing bony structures and soft tissues which 
were within normal limits for the appellant's age, without 
advanced arthropathy, intrinsic bone lesion, or other 
abnormality.  The impression was of a normal radiograph for 
age.  Lastly, the x-ray of the appellant's left hip was 
interpreted as showing mild osteoarthritis involving the 
hips, bilaterally.  There was a bone island noted in the left 
femoral head.  The radiographs were otherwise unremarkable.  
The impression was of mild age consistent osteoarthritic 
changes in the hip joints, bilaterally.

Following the above October 1998 physical examinations and a 
review of the appellant's November 1998 x-rays, Dr. R. 
diagnosed the appellant with the following: (1) mild 
bilateral patellar tendonitis, and (2) mild trochanteric 
bursitis, left hip.  Dr. R. stated that upon a review of the 
appellant's claims file, there was no evidence of an old left 
knee injury or prior left knee fracture.  Dr. R. further 
indicated that in his opinion, it did not appear that the 
appellant's right knee problem was secondary to the left 
ankle fracture.  According to Dr. R., it also did not appear 
that the appellant's left hip pain was secondary to the left 
ankle injury.  

In November 1998, the RO received an Emergency Department 
Record from the St. Rose Dominican Hospital in Henderson, 
Nevada, dated on April 16, 1992.  The record shows that at 
that time, the appellant was treated after injuring his left 
knee.  The appellant stated that he fell at work, injuring 
his left knee.  The physical examination showed that there 
was an abrasion over the left patella.  There was full range 
of motion and no laxity.  Neurovascular was intact, distally.  
The diagnosis was of a left knee contusion/abrasion.


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for bilateral knee and left hip 
disabilities are well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claim is not well grounded, the appeal must fail and 
there is no further duty to assist in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by the or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) ( en banc).

To summarize, the appellant contends that during service, he 
fractured his left knee.  The appellant states that following 
his injury, he suffered from chronic left knee pain.  In 
addition, the appellant further maintains that because of his 
service-connected left ankle disability, he has had to 
redistribute his weight which has caused him to develop 
bilateral knee and left hip disabilities.  The appellant 
notes that he has pain in both of his knees and in his left 
hip.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his left knee disability is related to service, 
and his opinion that his bilateral knee and left hip 
disabilities are related to his service-connected left ankle 
disability, is not competent evidence.  

In regards to the appellant's claim for entitlement to 
service connection for a left knee disability, on a primary 
basis, the Board recognizes that the appellant has submitted 
an x-ray report, dated on June 11, 1979, which shows that at 
that time, an x-ray was taken of his left ankle.  The x-ray 
was interpreted as showing "fractures of the knee and 
posterior malleoli of the tibia to be surgically fixed in 
satisfactory position alignment."  The Board further 
recognizes that in the appellant's August 1998 hearing, the 
appellant testified that the above x-ray report showed that 
he fractured his left knee during service.  (T.7).  However, 
the Board notes the appellant's service medical records are 
negative for any complaints or findings of a left knee 
disability.  Moreover, the appellant's separation 
examination, dated in October 1979, shows that at that time, 
in response to the question as to whether or not the 
appellant had ever had or if he currently had any bone, 
joint, or other deformity, or "trick" or locked knee, the 
appellant responded "no."  In addition, although the 
appellant's lower extremities were clinically evaluated as 
"abnormal," the Board notes that they were found abnormal 
because of the appellant's previous left ankle fracture.  

The Board observes that according to the private medical 
records from the Fremont Medical Center, in March 1993, the 
appellant fell and injured his left knee.  However, at that 
time, the physical examination showed that the appellant had 
a full range of motion.  In addition, an Emergency Department 
Record from the St. Rose Dominican Hospital shows that on 
April 16, 1992, the appellant was treated after complaining 
that he had injured his left knee at work.  At that time, he 
was diagnosed with a left knee contusion/abrasion.  Moreover, 
an x-ray of the appellant's left knee was interpreted as 
showing a normal left knee.  The Board further notes that in 
the appellant's June 1997 VA examination, the appellant was 
diagnosed with a normal left knee.  

In the appellant's most recent VA examination, in October 
1998, the appellant was diagnosed with mild bilateral 
patellar tendonitis.  In addition, an x-ray of the 
appellant's left knee, dated in November 1998, was 
interpreted as showing bony structures and soft tissues which 
were within normal limits for the appellant's age, without 
advanced arthropathy, intrinsic bone lesion, or other 
abnormality.  The impression was of a normal radiograph for 
age.  Moreover, the examiner, Dr. R., noted that after a 
review of the appellant's claims file, it was his opinion 
that the there was no evidence of an old left knee injury or 
prior left knee fracture.  Thus, the Board concludes that in 
light of the above, although the appellant's most recent VA 
examination shows that he has tendonitis in his left knee, 
the evidence of record does not show a nexus between any 
current left knee disability and any disease or injury in 
service, including the appellant's claimed in-service left 
knee injury.  As previously stated, there must be medical 
evidence showing a nexus between an in-service injury or 
disease and the current disability for a well grounded claim.  
Therefore, as there is no competent medical evidence which 
shows that the appellant's current left knee disability is 
related to service, specifically to his claimed in-service 
left knee injury, the appellant's claim for service 
connection for a left knee disability, on a primary basis, 
must be denied.  

The Board notes that even accepting as true the appellant's 
contention that he fractured his left knee during service and 
subsequently suffered from chronic left knee pain, his claim 
still would not be well grounded, as the missing element in 
this case is competent medical evidence of a nexus, or link, 
between any current left knee disability and an incident of 
the appellant's military service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997);  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Accordingly, without competent medical evidence of a causal 
relationship between any current left knee disability and the 
appellant's period of service, the appellant has not 
presented a well grounded claim for service connection for a 
left knee disability, on a primary basis, and his claim must 
be denied. 

The Board further notes that in regards to the appellant's 
claims for entitlement to service connection for bilateral 
knee and left hip disabilities, as secondary to his service-
connected residuals of a left ankle fracture, the appellant's 
service medical records are negative for any complaints or 
findings of bilateral knee or left hip disabilities.  In 
addition, in the appellant's June 1997 VA examination, the 
appellant was diagnosed with the following: (1) normal left 
knee, and (2) normal left hip.  Furthermore, in the 
appellant's most recent VA examination, in October 1998, the 
appellant was diagnosed with mild bilateral patellar 
tendonitis and mild trochanteric bursitis of the left hip.  
At that time, Dr. R. stated that in his opinion, it did not 
appear that the appellant's right knee was secondary to the 
left ankle fracture.  Moreover, Dr. R. further noted that it 
also did not appear that the appellant's left hip pain was 
secondary to the left ankle injury.  The Board further 
observes that the evidence of record is negative for any 
competent medical evidence showing that the appellant's left 
knee disability was caused or aggravated by his service-
connected left ankle disability.  

In light of the above, it is the Board's conclusion that 
there is no competent medical evidence of record which shows 
that the appellant's current bilateral knee and left hip 
disabilities were caused or aggravated by his service-
connected left ankle disability.  Lacking such evidence, the 
claims for service connection for a left knee disability, a 
right knee disability, and a left hip disability, all on a 
secondary basis, are denied.  

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


B.  Entitlement to an increased rating 
for the residuals of a left ankle 
fracture, currently rated as 10 percent 
disabling.

The appellant's service medical records show that in June 
1979, the appellant fell from a building during a training 
exercise and injured his left ankle.  At that time, he was 
diagnosed with a left ankle fracture.  It was noted that the 
appellant had a "rather disastrous injury," with the 
malleolus into the ankle joint, the ankle displaced 
laterally, and a fracture at the junction of the middle and 
distal fibula.  Following his injury, the appellant underwent 
an open reduction with internal fixation.  He was 
subsequently discharged in February 1980.   

In March 1980, the appellant underwent a VA examination.  At 
that time, he gave a history of his left ankle fracture and 
subsequent surgery.  The appellant stated that at present, he 
had pain and stiffness in his left foot and reduced mobility.  
The physical examination showed that the appellant had 
painful toe and heel walking.   In regards to the appellant's 
range of motion of his left ankle, plantar flexion was to 30 
degrees and dorsiflexion was to 45 degrees.  The appellant's 
pain was aggravated with range of motion.  There was no 
apparent sensory loss, and pulses were intact.  Lateral and 
medial deviation was limited to a mild degree.  The diagnosis 
was of status-post open reduction, fracture of the left ankle 
with residuals.  The examining physician stated that with the 
appellant's history of a left ankle fracture and the obvious 
residuals regarding the left ankle, it was his opinion that 
the appellant had a problem with prolonged weight bearing.  

In the appellant's March 1980 VA examination, an x-ray was 
taken of his left ankle.  At that time, the x-ray was 
interpreted as showing a healed fracture of the distal 
fibula.  Medial and posterior malleoli were in good position, 
without evidence of complication.  Threaded screws remained 
across the malleoli, and there was no evidence of acute 
injury or other pathology.  

In an August 1980 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a left ankle fracture.  At that time, the RO 
assigned a zero percent disabling rating under Diagnostic 
Code 5271.  

Outpatient and inpatient treatment records from the Loma 
Linda VA Medical Center (VAMC), from February to March 1981, 
include a Hospital Summary which shows that the appellant was 
hospitalized from February 5, 1981 to February 11, 1981, 
after complaining of left ankle pain.  At that time, the 
appellant gave a history of his left ankle injury and 
subsequent surgery.  According to the Summary, during the 
appellant's hospitalization, he underwent surgery to have the 
hardware removed from his left ankle.  The Summary reflects 
that the appellant underwent an uneventful recovery and was 
subsequently discharged.  Upon his discharge, he was 
diagnosed with a healed left ankle fracture.  The records 
show that on February 24, 1981, the appellant had an x-ray 
taken of his left ankle.  The x-ray was interpreted as 
showing a slight widening of the medial side of the ankle 
mortise.  The joint surfaces were smooth, and the fractures 
of the distal tibia and the fibula were solidly united.  The 
examining physician noted that the internal fixation screws 
had been surgically removed.  The impression was of a slight 
widening of the medial half of the ankle joint.  According to 
the records, on February 23, 1981, it was noted that the 
appellant was unable to work at that time.  The records 
further reflect that in March 1981, the appellant was 
diagnosed with a healed wound, and the examiner noted that 
"light duty" was advised.  

Private medical records from F.C.R., M.D., show that on 
September 6, 1996, the appellant sought treatment after 
complaining of left ankle pain.  At that time, the appellant 
gave a history of his left ankle fracture and subsequent 
surgeries.  The physical examination showed that the 
appellant had approximately 10 degrees of dorsiflexion and 20 
degrees of plantar flexion.  There was diffuse tenderness 
throughout the ankle.  The assessment was of probable 
osteoarthritis of the left ankle.  X-rays of the appellant's 
left ankle, dated on September 6, 1996, were interpreted as 
showing a healed oblique fracture of the distal fibula.  
There was a narrowing of joint space, with associated 
sclerosis, and there was no evidence of acute fracture, 
subluxation, or significant soft tissue injury.  There were 
also degenerative changes at the ankle joint.  The diagnoses 
included the following: (1) old healed fibular fracture, and 
(2) degenerative changes.  

The records from Dr. R. reflect that on September 6, 1996, 
the appellant was treated for his left ankle disability.  At 
that time, the physical examination showed that he had mild 
swelling to the ankle.  Dr. R. noted that he had reviewed the 
appellant's x-rays and that they demonstrated advanced 
degenerative changes, with an anterior osteophyte.  The 
assessment was of advanced osteoarthritis of the left ankle.  
According to the records, on September 30, 1996, the 
appellant was again treated for his left ankle disability.  
At that time, he stated that his left ankle felt a lot 
better.  The physical examination showed that the appellant's 
left ankle was less tender.  The diagnosis was of stable left 
ankle arthritis.  

Outpatient treatment records from the Las Vegas VAMC, from 
August 1996 to April 1997, show that in August 1996, the 
appellant was diagnosed with left ankle pain.  The records 
reflect that in April 1997, the appellant was treated after 
complaining of left ankle pain.  At that time, he gave a 
history of his left ankle injury.  The appellant noted that 
following his injury, he suffered from chronic left ankle 
pain.  The impression was of post-traumatic arthritis of the 
left ankle.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his left ankle injury and 
subsequent surgeries.  The appellant stated that at present, 
he had chronic left ankle pain.  He indicated that he was 
unable to walk, even moderate distances, without pain in his 
left ankle.  The appellant revealed that his functional level 
had been reduced because he could no longer run, and that he 
had been placed in a sedentary type of work.  According to 
the appellant, he had an ankle brace, but he did not wear it 
because it did not help relieve his pain.  The appellant 
reported that he took non-steroidal anti-inflammatory (NSAID) 
drugs which did help relieve the pain.  

The physical examination showed that the left ankle measured 
two centimeters larger than the right, and the movement of 
the ankle passively caused crepitus.  Active and passive 
movement caused a crackling sound.  Range of motion 
measurements were decreased on dorsiflexion and plantar 
flexion, with dorsiflexion to zero degrees and plantar 
flexion to 40 degrees.  Left versus right inversion and 
eversion were decreased on the left versus the right.  The 
examining physician noted that the deformity of the left 
ankle was enlargement in size versus the right ankle.  An x-
ray of the appellant's left ankle was interpreted as showing 
narrowing of the left ankle mortise, with osteophyte 
formation consistent with degenerative change.  There was 
mild soft tissue swelling, and an old fracture of the distal 
left fibula was seen.  Following the physical examination and 
a review of the x-ray, the examiner diagnosed the appellant 
with the following: (1) degenerative joint disease of the 
left ankle, and (2) old healed fracture of the left fibula.  

In a February 1998 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
residuals of a left ankle fracture, from zero percent to 10 
percent disabling under Diagnostic Code 5271.  

In August 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he fell 
during a training exercise and fractured his left ankle.  
(T.2).  The appellant stated that following his injury, he 
underwent surgery and was subsequently discharged from the 
military.  (Id.).  He indicated that ever since his injury, 
he had suffered from chronic left ankle pain.  (Id.).  The 
appellant reported that in 1981, just prior to his entrance 
into the Henderson Police Department, he underwent additional 
surgery and had the hardware from his previous surgery 
removed.  (T.4).  He stated that following his second 
surgery, his ankle improved and he worked as a policeman.  
(Id.).  According to the appellant, in the past two years, 
the pain had become more severe and walking aggravated his 
pain.  (T.2,4).  The appellant testified that he sought 
medical treatment and was diagnosed with arthritis in his 
left ankle, due to his injury.  (T.4).  He indicated that at 
present, he could no longer run and that he was known as the 
"slowest guy" at work.  (T.5).  The appellant reported that 
he no longer worked patrol and that he currently worked in an 
office job.  (T.11).  

In September 1998, the RO received private medical records 
from the Fremont Medical Center, which included numerous 
private consultation reports and Police Department Physical 
Examination reports, from March 1983 to July 1998.  The 
records primarily show treatment for unrelated disorders.  

A fee basis orthopedic examination was conducted on behalf of 
the Department of Veterans Affairs in October 1998.  At that 
time, the appellant gave a history of his left ankle injury 
and subsequent surgeries.  The appellant stated that 
following his injury, he suffered from chronic left ankle 
pain.  He indicated that at present, prolonged standing and 
walking aggravated the pain in his left ankle.  The appellant 
noted that he occasionally used a support for his ankle, and 
that the pain from the ankle did not radiate.  He denied any 
popping, locking, or giving way of the left ankle.  According 
to the appellant, he occasionally experienced a grinding 
sensation, swelling, and discoloration of the left foot.  The 
appellant reported that elevating his left foot and taking 
pain medication helped relieve some of his left ankle pain.  

The physical examination showed that in regards to range of 
motion, dorsiflexion was to 20 degrees on active motion and 
to 22 degrees on passive motion.  Plantar flexion was to 40 
degrees on both active and passive motion.  The joint was not 
painful on range of motion.  There was no limitation by 
fatigue, pain, weakness, or lack of endurance, and there was 
no edema or effusion of the left ankle.  Hypertrophic changes 
of the bone were seen, with enlargement of the lateral medial 
malleoli palpable beneath the skin.  There was no weakness, 
and there was mild tenderness over the anterior joint line.  
There was no redness, heat, abnormal movement, or guarding of 
movement.  The appellant's gait was normal, and there was no 
limitation on standing and walking.  There were no 
callosities, breakdown, or unusual shoe wear patterns.  
Ankylosis was not present and there were no signs of 
inflammatory arthritis.  There was no instability of the 
ankle.  The diagnosis was of status post open reduction 
internal fixation, left ankle fracture, with subsequent 
development of post-traumatic degenerative arthritis of the 
left ankle. 

X-ray reports from the Mountain Diagnostics show that in 
November 1998, the appellant had an x-ray taken of his left 
ankle.  At that time, the x-ray was interpreted as showing a 
healed prior oblique fracture in the distal fibular shaft 
centered 10 centimeters above the tip of the lateral 
malleolus, with some mild lateral offset and varus angulation 
as a result of the prior fracture.  There were signs of mild 
osteoarthritis in the ankle joint, with tiny separate 
ossicles at the tips of the medial and lateral malleoli which 
were consistent with old trauma or accessory ossicles.  The 
diagnosis was of post-traumatic deformity of the distal 
fibula, with mild ankle joint osteoarthritis.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected residuals of 
a left ankle fracture have worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  When the appellant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. §  5107(a).  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service connected left 
ankle disability has been rated under Diagnostic Codes 5271.  
Under Diagnostic Code 5271, moderate limitation of motion 
warrants a 10 percent evaluation.  Where there is marked 
limitation of motion, Diagnostic Code 5271 provides for a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1999).  A 30 percent rating is available only if there is 
ankylosis of the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5270. Normal plantar flexion is the ability to flex the ankle 
downward from 0 to 45 degrees and normal dorsiflexion is the 
ability to flex the ankle upwards from 0 to 20 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Further, in evaluating 
disabilities of the musculoskeletal system, functional loss 
due to pain and weakness must be considered.  38 C.F.R. §§ 
4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202, 204-
205 (1995).  The intent of the rating schedule is to 
recognize painful motion of the joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his left ankle disability causes him.  He states that he has 
chronic pain in his left ankle, and that his ankle would get 
stiff and occasionally swell.  According to the appellant, 
walking and running aggravate his pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
Espiritu, 2 Vet. App. at 492.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.

In the instant case, in the appellant's March 1980 VA 
examination, plantar flexion was to 30 degrees and 
dorsiflexion was to 45 degrees.  The appellant's pain was 
aggravated with range of motion.  The diagnosis was of 
status-post open reduction, fracture of the left ankle with 
residuals.  The examining physician stated that with the 
appellant's history of a left ankle fracture and the obvious 
residuals regarding the left ankle, it was his opinion that 
the appellant had a problem with prolonged weight bearing.  
In addition, outpatient and inpatient treatment records from 
the Loma Linda VAMC, show that in February 1981, the 
appellant underwent surgery to have the hardware from his 
previous surgery removed.  The Board further notes that 
private medical records from Dr. F.C.R., reflect that in 
September 1996, the appellant received intermittent treatment 
for his left ankle disability.  The records show that at that 
time, an x-ray was taken of the appellant's ankle.  The x-ray 
was interpreted as showing the following: (1) old healed 
fibular fracture, and (2) degenerative changes. 

Outpatient treatment records from the Las Vegas VAMC show 
that in August 1996, the appellant was diagnosed with left 
ankle pain, and in April 1997, the appellant was diagnosed 
with post-traumatic arthritis of the left ankle.  In 
addition, in June 1997, the appellant underwent a VA 
examination.  At that time, range of motion measurements were 
decreased on dorsiflexion and plantar flexion, with 
dorsiflexion to zero degrees and plantar flexion to 40 
degrees.  Left versus right inversion and eversion were 
decreased on the left versus the right.  The examining 
physician noted that the deformity of the left ankle was 
enlargement in size versus the right ankle.  The diagnoses 
included the following: (1) degenerative joint disease of the 
left ankle, and (2) old healed fracture of the left fibula.  
The Board further notes that in the appellant's most recent 
examination, in October 1998, in regards to range of motion, 
dorsiflexion was to 20 degrees on active motion and to 22 
degrees on passive motion.  Plantar flexion was to 40 degrees 
on both active and passive motion.  Moreover, the examiner 
noted that the joint was not painful on range of motion and 
there was no limitation by fatigue, pain, weakness, or lack 
of endurance.  The examiner further stated that there was no 
edema or effusion of the left ankle, and there was also no 
weakness.  There was mild tenderness over the anterior joint 
line.  The appellant's gait was normal, and there was no 
limitation on standing and walking.  Ankylosis was not 
present and there was no instability of the ankle.  The 
diagnosis was of status post open reduction internal 
fixation, left ankle fracture, with subsequent development of 
post-traumatic degenerative arthritis of the left ankle.  

The Board has carefully reviewed the records of treatment and 
evaluation of the appellant's service connected residuals of 
left ankle fracture.  In light of the above, the evidence 
does not show more than moderate limitation of motion of the 
left ankle under Diagnostic Code 5271.  The totality of the 
evidence persuades the Board that the appellant's complaints 
of pain and the limitation of motion do not warrant a higher 
evaluation under Diagnostic Code 5271.  See generally DeLuca 
v. Brown, 8 Vet. App. at 204-205; 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Therefore, as the foregoing evidence is not clinically 
characteristic of a marked limitation of left ankle motion, 
or ankylosis of the joint, which are required for a 20 
percent evaluation under Diagnostic Codes 5262 and 5271, the 
Board finds that the appellant is most appropriately 
evaluated at 10 percent under Diagnostic Code 5271.

In reaching this determination, the Board has considered the 
history of the appellant's left ankle disability, as well as 
the current clinical manifestations and the effect that this 
disability has on the earning capacity of the appellant.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment which can be attributed to pain and 
weakness.  See generally Deluca, supra; 38 C.F.R. §§ 4.40, 
4.45.  However, for the reasons previously stated, the Board 
finds that the appellant's left ankle disability simply is 
not impaired to a degree to warrant a higher evaluation than 
that currently assigned under the schedule for rating 
disabilities.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected left ankle disability, 
interference with the appellant's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the appellant outside of the norm, or 
which present an exceptional case where his currently 
assigned 10 percent rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the residuals of a left ankle fracture.  


ORDER

Entitlement to service connection for a left knee disability, 
on a primary and secondary basis, is denied.  

Entitlement to service connection for a right knee 
disability, as secondary to the service-connected residuals 
of a left ankle fracture, is denied.  

Entitlement to service connection for a left hip disability, 
as secondary to the service-connected residuals of a left 
ankle fracture, is denied.  

An increased rating for the residuals of a left ankle 
fracture is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

